Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group II, claims 15-20, in the reply filed on 7/14/22 is acknowledged.  The traversal is on the ground(s) that Group I and Group II claims encompass similar subject matter of relatively consistent claim scope which could readily be searched and examined together, and thus, the search and examination of Group I and Group II claims would not pose a serious burden on the Examiner.
Examiner finds that such argument is not persuasive because it relies on the assumption that the search and examination of the inventions would be about the same; however, the issues raised in the examination of product claims are divergent from those raised in the examination of process claims.  Further, while there may be some overlap in the searches of the inventions, there is no reason to believe that the difference in the searches would be at most, slight.  A serious search burden exists if restriction were not required because the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).  In particular, the process, a method of fabricating an over-molded thermoplastic composite part, and the product, an over-molded thermoplastic composite part having an over-molded color and a vehicle, require searching different classes/subclasses and employing different search queries.  Therefore, based on the additional work involved in searching and examining the distinct inventions together, restriction of the distinct inventions is clear.
Further, Examiner points out that a thorough search for the subject matter of Group II would not encompass a search for the subject matter of Group I because a search for the subject matter of Group I would require consideration of all products having the claimed structure, not only products made by over-molding/injection molding.  For example, products made by additive manufacturing would also need to be considered.
Applicant also asserts that since method claim 15 requires the details or
particulars of product claims 1 and 10, as separately claimed, Applicant submits that the requirement for restriction of Group I or Group II is not proper.
Examiner, however, points out that Group Il and I are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In this case the product as claimed can be made by another and materially different process such as additive manufacturing.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wood (US 10125257, already of record).
For claims 15 and 17, Wood teaches a method of fabricating an over-molded thermoplastic composite part having an over-molded color, the method comprising the steps of: forming a consolidated thermoplastic composite laminate using a consolidation process (col 17 lns 28-35, Examiner notes that it would have been well known to one of ordinary skill to form the composite laminate using a consolidation process), the consolidated thermoplastic composite laminate having a first side (Figs 2-3, back side of element 32) and a second side (front side of element 32) and comprised of a laminate polymer material (lns 31-34, “composite laminate which includes PEEK-PEDEK copolymer”); and prior to over-molding an over-mold layer over the first side of the consolidated thermoplastic composite laminate, structural over-molding a structural over-mold layer (element 36) over the second side of the consolidated thermoplastic composite laminate, using the over-molding process, the structural over-mold layer comprising a structural over-mold mixture, to form one or more structural elements on the second side of the consolidated thermoplastic composite laminate (Figs 2-5, col 17 lns 35-38).
Though Wood does not explicitly teach over-molding an over-mold layer over the first side of the consolidated thermoplastic composite laminate, using an over-molding process, Wood does teach over-molding an insulating layer on the surface of a composite component (col 18, lns 41-45) or manufacturing thick components in two stages (col 18, lns 54-55) and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to over-mold an over-mold layer over the first side of the consolidated thermoplastic composite laminate, using an over-molding process in order to have an excellent electrically insulating layer and/or to reduce the level of residual stress within the component as suggested by Wood (col 18, lns 37-40 & 42-56).
Further, Wood teaches the over-mold layer comprising an over-mold mixture comprised of an over-mold polymer material mixed with one or more additives, the one or more additives comprising at least a color additive to impart color to the consolidated thermoplastic composite laminate during the over-molding process (col 9 lns 10-16, Examiner notes that titanium oxide is a pigment), and the over-mold polymer material having a melting temperature that is greater than, or equal to, a melting temperature of the laminate polymer material (col 6 lns 31-33), and the melting temperature of the over-mold polymer material would be less than a thermal degradation temperature of the laminate polymer material; and the over-molded thermoplastic composite part having the over-molded color, having a final net shape, and requiring no finishing operations would be obtained.
For claim 16, Wood teaches after obtaining the over-molded thermoplastic composite part, using the over-molded thermoplastic composite part in a vehicle comprising an aircraft (col 18, lns 20-25).
For claims 18-19, Wood teaches over-molding the over-mold layer over the first side of the consolidated thermoplastic composite laminate, further comprises, over-molding the over-mold layer comprising the over-mold mixture further comprising one or more ultraviolet (UV) stabilizer additives comprising an ultraviolet (UV) absorber (col 9 lns 62-65, Examiner notes that carbon black is an ultraviolet (UV) absorber).
For claim 20, Wood teaches over-molding the over-mold layer, further comprises, over-molding the over-mold layer using the over-molding process comprising an injection molding process (col 11 ln 61 to col 12 ln 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES SANDERS/Primary Examiner, Art Unit 1743